FILED
                            NOT FOR PUBLICATION                            DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


ELMER JON BUCKARDT,                              No. 12-70143

               Petitioner - Appellant,           CIR No. 22131-10

  v.
                                                 MEMORANDUM*
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.


                           Appeal from a Decision of the
                             United States Tax Court

                          Submitted November 19, 2013**

Before:        CANBY, TROTT, and THOMAS, Circuit Judges.

       Elmer Jon Buckardt appeals pro se from the Tax Court’s decision, after a

bench trial, upholding the Commissioner of Internal Revenue Service’s notice of

deficiency against him for tax year 2008. We have jurisdiction under 26 U.S.C.

§ 7482(a)(1). We review de novo the Tax Court’s legal conclusions, Ann Jackson

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Family Found. v. Comm’r, 15 F.3d 917, 920 (9th Cir. 1994), and for clear error its

factual determinations, including the imposition of accuracy-related penalties,

Hansen v. Comm’r, 471 F.3d 1021, 1028 (9th Cir. 2006). We affirm.

      The Tax Court properly upheld the Commissioner’s deficiency

determination because Buckardt failed to establish that his pension benefits from

State Street Retiree Services were not subject to taxation under the Tax Code. See

Hawkins v. United States, 30 F.3d 1077, 1079 (9th Cir. 1994) (“An accession to

wealth . . . is presumed to be taxable income, unless the taxpayer can demonstrate

that it fits into one of the Tax Code’s specific exemptions.”).

      The Tax Court did not clearly err in imposing an accuracy-related penalty

for Buckardt’s underpayment of tax due to negligence or disregard of the rules and

regulations and his substantial understatement of income tax. See 26 U.S.C.

§ 6662(a), (b)(1) & (2) (authorizing penalty not to exceed 20% of the

underpayment for, among other things, negligence or disregard of rules or

regulations or a substantial understatement of income tax); id. § 6662(c) (defining

negligence and disregard); id. § 6662(d)(1)(A) (defining substantial

understatement).

      The Tax Court did not abuse its discretion in imposing a penalty for

Buckardt’s maintenance of a frivolous or groundless suit despite the Tax Court’s


                                           2                                  12-70143
repeated warnings. See id. § 6673(a)(1) (authorizing penalty not to exceed $25,000

for, among other things, bringing an action that is frivolous or groundless); Wolf v.

Comm’r, 4 F.3d 709, 716 (9th Cir. 1993) (setting forth standard of review and

explaining that “[w]hen taxpayers are on notice that they may face sanctions for

frivolous litigation, the tax court is within its discretion to award sanctions under

section 6673”).

      Buckardt’s contentions that the Tax Court violated his First, Fourth, and

Fifth Amendment rights and was biased against him are unpersuasive and

unsupported by the record.

      The Commissioner’s motion for sanctions against Buckardt for pursuing a

frivolous appeal, filed on July 9, 2012, is denied. See 28 U.S.C. § 1912; Fed. R.

App. P. 38.

      AFFIRMED.




                                           3                                     12-70143